ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2014-02-03_ORD_01_NA_00_EN.txt.                          COUR INTERNATIONALE DE JUSTICE


                             RECUEIL DES ARRÊTS,
                      AVIS CONSULTATIFS ET ORDONNANCES


                      VIOLATIONS ALLÉGUÉES
           DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                    DANS LA MER DES CARAÏBES
                           (NICARAGUA c. COLOMBIE)


                        ORDONNANCE DU 3 FÉVRIER 2014




                                2014
                         INTERNATIONAL COURT OF JUSTICE


                           REPORTS OF JUDGMENTS,
                        ADVISORY OPINIONS AND ORDERS


                          ALLEGED VIOLATIONS
               OF SOVEREIGN RIGHTS AND MARITIME SPACES
                         IN THE CARIBBEAN SEA
                           (NICARAGUA v. COLOMBIA)


                           ORDER OF 3 FEBRUARY 2014




3 CIJ1060.indb 1                                          5/12/14 09:06

                                            Mode officiel de citation :
                         Violations alléguées de droits souverains et d’espaces maritimes
                              dans la mer des Caraïbes (Nicaragua c. Colombie),
                           ordonnance du 3 février 2014, C.I.J. Recueil 2014, p. 144




                                                Official citation :
                          Alleged Violations of Sovereign Rights and Maritime Spaces
                                in the Caribbean Sea (Nicaragua v. Colombia),
                             Order of 3 February 2014, I.C.J. Reports 2014, p. 144




                                                                                1060
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071176-0




3 CIJ1060.indb 2                                                                            5/12/14 09:06

                                                        3 FÉVRIER 2014

                                                        ORDONNANCE




                              VIOLATIONS ALLÉGUÉES
                   DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                            DANS LA MER DES CARAÏBES
                             (NICARAGUA c. COLOMBIE)




                               ALLEGED VIOLATIONS
                    OF SOVEREIGN RIGHTS AND MARITIME SPACES
                              IN THE CARIBBEAN SEA
                             (NICARAGUA v. COLOMBIA)




                                                       3 FEBRUARY 2014

                                                           ORDER




3 CIJ1060.indb 3                                                         5/12/14 09:06

                                                                                       144




                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2014                                       2014
                                                                                              3 February
                                               3 February 2014                                General List
                                                                                                No. 155

                        ALLEGED VIOLATIONS
             OF SOVEREIGN RIGHTS AND MARITIME SPACES
                       IN THE CARIBBEAN SEA

                                      (NICARAGUA v. COLOMBIA)



                                                  ORDER


                           President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                 Present : 
                           Owada, Abraham, Bennouna, Skotnikov, Cançado
                           Trindade, Yusuf, Greenwood, Xue, Donoghue, Gaja,
                           Sebutinde, Bhandari ; Registrar Couvreur.


                     The International Court of Justice,
                    Composed as above,
                    After deliberation,
                    Having regard to Article 48 of the Statute of the Court and to Arti-
                 cles 31, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
                    Having regard to the Application filed in the Registry of the Court on
                 26 November 2013, whereby the Republic of Nicaragua instituted pro-
                 ceedings against the Republic of Colombia concerning a dispute in rela-
                 tion to “the violations of Nicaragua’s sovereign rights and maritime zones
                 declared by the Court’s Judgment of 19 November 2012 [in the case con-
                 cerning Territorial and Maritime Dispute (Nicaragua v. Colombia)] and
                 the threat of the use of force by Colombia in order to implement these
                 violations” ;
                    Whereas on 26 November 2013 an original of the Application was
                 transmitted to Colombia ;

                                                                                         4




3 CIJ1060.indb 137                                                                                   5/12/14 09:06

                            sovereign rights and maritime spaces (ord. 3 II 14)             145

                   Whereas in its Application Nicaragua notified the Court of the appoint-
                 ment of H.E. Mr. Carlos José Argüello Gómez as Agent ; and whereas,
                 by letter dated 15 January 2014, Colombia notified the Court of the
                 appointment of H.E. Mr. Carlos Gustavo Arrieta as Agent and of
                 H.E. Mr. Manuel José Cepeda as Co‑Agent ;

                    Whereas, at a meeting held by the President of the Court with the
                 Agents of the Parties on 23 January 2014, pursuant to Article 31 of the
                 Rules of Court, the Agent of Nicaragua indicated that the case could be
                 decided rapidly and consequently requested a time‑limit of six months,
                 from the day of the adoption of the present Order, for the preparation of
                 his Government’s Memorial ; and whereas the Agent of Colombia, refer-
                 ring to the complex legal and factual questions raised in the case, indi-
                 cated that a period of twelve months from the filing of the Memorial
                 would be necessary for the preparation of his Government’s Counter‑­
                 Memorial ;
                    Taking into account the views of the Parties,
                     Fixes the following time‑limits for the filing of the written pleadings :

                   3 October 2014 for the Memorial of the Republic of Nicaragua ;
                   3 June 2015 for the Counter‑Memorial of the Republic of Colombia ;
                 and
                     Reserves the subsequent procedure for further decision.

                    Done in French and in English, the French text being authoritative, at
                 the Peace Palace, The Hague, this third day of February, two thousand
                 and fourteen, in three copies, one of which will be placed in the archives
                 of the Court and the others transmitted to the Government of the Repub-
                 lic of Nicaragua and the Government of the Republic of Colombia,
                 respectively.

                                                                 (Signed) Peter Tomka,
                                                                           President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                                                                                                  5




3 CIJ1060.indb 139                                                                                    5/12/14 09:06

